EXHIBIT 10.1
 


 
EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”) is by and between Viggle Inc., a
Delaware corporation (the “Company”), and the investor listed on the signature
page hereto (the “Holder”), and is effective on the date set forth on the
signature page of the Company hereto.
 
RECITALS
 
A.           The Holder is the owner of (i) ___ shares of the Company’s Series A
Convertible Preferred Stock (the “Series A Shares”) and (ii) ___ shares of the
Company’s Series B Convertible Preferred Stock (the “Series B Shares”).  The
Series A Shares together with the Series B Shares shall collectively be referred
to as the “Prior Securities”).
 
B.           The Company and the Holder have agreed to enter into a transaction
pursuant to which the Series A Shares shall be exchanged for shares of  Common
Stock, par value $0.001 per share (the “Common Stock”) of the Company.  Each of
the Series A Shares has a Stated Value of $1,000 (the “Stated Value”) and
accrues dividends at 7% per annum.  The Stated Value of a Series A Share plus
accrued and unpaid dividends on such share shall be referred to as the “Total
Value” of the share.  Each of the Series A Shares shall be exchanged for a
number of shares of Common Stock equal to the Total Value of such Series A Share
multiplied by 16 (the “Series A Exchange Ratio”).  For example, if a Series A
Share has a Total Value of $1,020.00, it would be exchanged for 16,320 shares of
Common Stock.


C.           In addition, the Company and the Holder have also agreed to enter
into a transaction pursuant to which each Series B Share will be exchanged for
one share of Common Stock (the “Series B Exchange Ratio”).  For purposes hereof
the Common Stock into which the Series A Shares and the Series B Shares will be
exchanged will hereinafter be referred to as the “Exchange  Shares” and the
Series A Exchange Ratio and Series B Exchange Ratio together shall be referred
to as the “Exchange Ratios.”


D.           It is intended that the transactions contemplated hereby will be
conditioned upon, and effective immediately prior to the closing of a Subsequent
Public Offering (as defined below).  For purposes hereof, a “Subsequent Public
Offering” shall mean the closing of a public offering of equity securities
pursuant to an effective S-1 in which the Company raises at least $20,000,000 in
net cash proceeds.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
1. Exchange and Forfeiture. Effective immediately prior to, and conditioned
upon, the closing of a Subsequent Public Offering (the “Effective Time”), the
Holder shall: (a) exchange the Series A Shares for Exchange Shares at the Series
A Exchange Ratio, and (b) exchange each Series B Share for one share of Common
Stock.  It is expressly understood and agreed that at the Effective Time, the
Series A Shares shall be automatically exchanged for the Exchange Shares at the
Series A Exchange Ratio, and the Series B Shares shall each be automatically
exchanged at the Series B Exchange Ratio.  The Holder shall, within ten (10)
Business Days (as defined in the Series A Certificate of Designations) after the
Effective Time, deliver the Series A Shares and the Series B Shares to the
Company. Within ten (10) Business Days thereafter, the Company shall deliver to
the Holder (x) one or more stock certificates evidencing the Exchange Shares,
duly executed on behalf of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Representations and Warranties of the Company. The Company represents and
warrants to the Holder that:
 
(a) Organization and Qualification. The Company is an entity duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which it was formed and has the requisite power and authorization to own its
properties and to carry on its business as now being conducted. The Company is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, liabilities, operations (including
results thereof) or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole. “Subsidiaries” means any Person (as defined
below) in which the Company, directly or indirectly, owns 100% of the
outstanding capital stock or holds 100% of the equity or similar interests of
such Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.”
 
(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Exchange Shares in accordance with the terms hereof and thereof.
The execution and delivery of this Agreement by the Company, and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by the Company’s board of directors, and (other than the filing
with the Securities and Exchange Commission (the “SEC”) or any state securities
agencies of any required filings (collectively, the “Required Filings”)) no
further filing, consent or authorization is required by the Company, its board
of directors or its stockholders. This Agreement has been duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.
 
(c) Issuance of Securities. The issuance of the Exchange Shares is duly
authorized, and upon issuance in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof. Subject to the accuracy of the representations and
warranties of the Holder in this Agreement, the offer and issuance by the
Company of the Securities is exempt from registration under the Securities Act
of 1933, as amended (the “1933 Act”).
 
 
2

--------------------------------------------------------------------------------

 
 
(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
thereby will not (i) result in a violation of the Company’s certificate of
incorporation, as amended and as in effect on the date hereof, or the Company’s
bylaws, as amended and as in effect on the date hereof, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to the Company or
any of its Subsidiaries other than, in the case of clauses (ii) and (iii) above,
conflicts, defaults, rights or violations that could not reasonably be expected
to have a Material Adverse Effect.
 
(e) Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the Required Filings), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under this Agreement, in each case, in
accordance with the terms thereof.
 
(f) Solicitation Fees.  There are no solicitation fees, brokerage commissions,
finder’s fees or other similar fees or commissions payable in connection with
the transaction with the Holder contemplated by this Agreement based on any
agreement, arrangement or understanding with Company or any action taken by
Company.
 
3. Holder’s Representations and Warranties. Holder represents and warrants to
the Company that:
 
(a) Organization; Authority.  The Holder, if the Holder is an entity, is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  The Holder has the requisite power and
authority to enter into and to consummate the transactions contemplated hereby
and otherwise to carry out its obligations hereunder.
 
(b) No Public Sale or Distribution. The Holder (i) is acquiring the Exchange
Shares for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein, the
Holder does not agree, or make any representation or warranty, to hold any of
the Exchange Shares for any minimum or other specific term and reserves the
right to dispose of the Exchange Shares at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act. The
Holder does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Exchange Shares in
violation of applicable securities laws. “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Accredited Investor Status. The Holder is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
(d) Reliance on Exemptions. The Holder understands that the Exchange Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Exchange Shares.
 
(e) Information. The Holder and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and its Subsidiaries and materials relating to the offer and acquisition of the
Exchange Shares which have been requested by the Holder. The Holder and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and each of its Subsidiaries. The Holder understands that its
acquisition of the Exchange Shares involves a high degree of risk. The Holder
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Exchange Shares.
 
(f) No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the acquisition of the Exchange Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Exchange Shares.
 
(g) Transfer or Resale. The Holder understands that: (i) the Exchange Shares
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company an opinion of counsel to the Holder, that is reasonably
acceptable to the Company, to the effect that such Exchange Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Holder provides the Company with
reasonable assurance that such Exchange Shares can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Exchange Shares
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144, and further, if Rule 144 is not applicable, any resale of the Exchange
Shares under circumstances in which the seller (or the Person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC promulgated thereunder; and (iii) neither
the Company nor any other Person is under any obligation to register the
Exchange Shares under the 1933 Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Holder and constitutes the legal, valid
and binding obligations of the Holder enforceable against the Holder in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(i) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the consummation by the Holder of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Holder (if the Holder is an entity), (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clause (ii) above, for such conflicts,
defaults or rights which would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of the Holder to
perform its obligations hereunder or thereunder.
 
(j) Transfer of Series A Shares and Series B Shares. The Holder will transfer
the Series A Shares and Series B Shares to the Company free and clear of all
liens, encumbrances, pledges, options and other rights of any kind and
description (except for liens, encumbrances, pledges, options and other rights
and restrictions imposed by applicable securities laws, the terms of the Series
A Shares and the Series B Shares and agreements entered into with the Company
relating to the Holder’s acquisition of the Series A Shares and the Series B
Shares from the Company).
 
4. Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Holder, the Company and Persons acting on their behalf
solely with respect to the matters contained herein, and this Agreement contains
the entire understanding of the parties solely with respect to the matters
covered herein.
 
5. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Wilmington, Delaware, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall (i) be
deemed to limit in any way any right to serve process in any manner permitted by
law or (ii) be deemed, or operate, to preclude any party from bringing suit or
taking other legal action against any other party to this Agreement in any other
jurisdiction to collect on such other party’s obligations to such party or to
enforce a judgment or other court ruling in favor of such party. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.
 
 
5

--------------------------------------------------------------------------------

 
 
6. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
7. Construction; Survival. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. The
representations and warranties shall survive the consummation of the
transactions contemplated by this Agreement for a period of two (2) years
thereafter, and the covenants and agreements shall survive the consummation of
the transactions contemplated by this Agreement. No specific representation or
warranty shall limit the generality or applicability of a more general
representation or warranty. Each and every reference to numbers in this
Agreement that relate to the Common Stock, the Series A Shares or the Series B
Shares shall be automatically adjusted for stock splits, stock dividends, stock
combinations and other similar transactions that occur with respect to the
Common Stock or any of the Series A Shares or the Series B Shares (as the case
may be) after the date of this Agreement.  By way of illustration, the Company
currently contemplates that it will effect a 1-for-80 reverse stock split, which
is contemplated to be effective prior to the Effective Time.  Assuming such
reverse stock split become effective, then, at the Effective Time, if a Series A
Share has $20 in accrued and unpaid dividends of $20, such that it has a Total
Value of $1,020.00, then at the Effective Time, such Series A Share would be
exchanged for 204 shares of Common Stock, reflecting such reverse stock split.
Unless expressly indicated otherwise, all section references are to sections of
this Agreement.
 
8. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement. Unless
the context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.”  The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.
 
 
6

--------------------------------------------------------------------------------

 
 
9. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.
Neither party hereto shall assign this Agreement or any rights hereunder, or
delegate any obligations hereunder, without the prior written consent of the
other party hereto (which may be granted or withheld in such other party’s sole
discretion). This Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
10. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
11. Expenses. Each party to this Agreement shall bear its own expenses in
connection with the transactions contemplated by this Agreement.
 
12. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
13. Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Holder or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
14. Currency. Unless otherwise expressly indicated, all dollar amounts referred
to in this Agreement are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.
 
 
7

--------------------------------------------------------------------------------

 
 
15. Disclosure of Transactions. The Company shall, on or before 9:00 a.m. New
York time, on the fourth (4th) Business Day following the date of this
Agreement, file a Current Report on Form 8-K describing all the material terms
of the transactions contemplated by this Agreement in the form required by the
Securities Exchange Act of 1934, as amended, and attaching this Agreement.
 
16. Legends; Legend Removal.
 
(a) The Holder understands that the Exchange Shares will be issued pursuant to
an exemption from registration or qualification under the 1933 Act and
applicable state securities laws, and except as set forth below, the Exchange
Shares shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
 
(b) Certificates evidencing the Exchange Shares shall not be required to contain
the legend set forth in Section 16(a) above or any other legend (i) following
any sale of such Exchange Shares pursuant to an effective registration statement
containing a usable prospectus or (ii) following any sale of such Securities
pursuant to Rule 144 (provided that the Holder provides the Company with
reasonable assurances (which shall include, without limitation, customary
representation letters and an opinion of counsel that are reasonable
satisfactory to the Company) that such Exchange Shares were properly sold
pursuant to, and in compliance with, Rule 144). If a legend is not required
pursuant to the foregoing, the Company shall no later than ten (10) Business
Days following the delivery by the Holder to the Company of a legended
certificate representing such Exchange Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from the Holder as may be required above in this Section 16(b), as directed by
the Holder, either: (A) provided that the Company and its transfer agent are
participating in The Depositary Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit the aggregate number of Exchange Shares to
which the Holder shall be entitled to the Holder’s balance account with DTC
through its Deposit/Withdrawal at Custodian system or (B) if the Company or its
transfer agent are not participating in the DTC Fast Automated Securities
Transfer Program, a certificate representing such Exchange Shares that are free
from all restrictive and other legends, registered in the name of the Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
17. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not receive an automatically generated message
from the recipient’s e-mail server that such e-mail could not be delivered to
such recipient) and (iv) if sent by overnight courier service, one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:
 
If to the Company:
 
Viggle Inc.
902 Broadway, 11th Floor
New York, New York 10022
E-mail: mitch@viggle.com
Facsimile: (212) 750-3034
Attention: Mitchell J. Nelson


With a copy (for informational purposes only) to:
 
Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
E-mail:  blockd@gtlaw.com
Facsimile: (212) 801-6400
Attention: Dennis J. Block, Esq.


If to the Holder:


At the address set forth on the signature page hereto


or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
 
[signature pages follow]
 
 
9

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 
COMPANY:

 
 
VIGGLE INC.

 
 
By:
 

 
Name:

 
Title:



 
Date: March 18, 2014



 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 
HOLDER:

 




 
__________________________

 
Name:  ____________







 
Address:




